NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50045

                Plaintiff-Appellee,             D.C. No. 3:18-cr-04986-LAB-1

 v.
                                                MEMORANDUM*
ANGEL REYES-TORRES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Angel Reyes-Torres appeals from the district court’s judgment and

challenges the 18-month sentence, three-year term of supervised release, and three

conditions of supervised release imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm in part and remand

with instructions.

      Reyes-Torres contends that the district court erred by denying the parties’

joint recommendation for a fast-track departure under U.S.S.G. § 5K3.1. We

review the denial of a fast-track departure only as part of our review of the overall

substantive reasonableness of the sentence. See United States v. Rosales-Gonzales,

801 F.3d 1177, 1180 (9th Cir. 2015).1 The district court did not abuse its

discretion by imposing the 18-month sentence, which is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Reyes-Torres’s significant immigration and criminal

history. See Gall v. United States, 552 U.S. 38, 51 (2007).

      Reyes-Torres next contends that the district court erred by failing to

calculate the Guidelines range for the supervised release term and by insufficiently

explaining its decision to impose a three-year term. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and



1
  Contrary to Reyes-Torres’s argument, Rosales-Gonzales is not “clearly
irreconcilable” with Molina-Martinez v. United States, 136 S. Ct. 1338 (2016). See
Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc). Thus, we remain
bound by Rosales-Gonzales. The record belies Reyes-Torres’s contention that the
district court denied the fast-track departure based on a blanket policy. Rather, the
record reflects that the court properly declined to grant the departure based on the
particular circumstances of Reyes-Torres’s case. See Rosales-Gonzales, 801 F.3d
at 1183-84.

                                          2                                    19-50045
conclude that there is none. On this record, Reyes-Torres has not shown a

reasonable probability that he would have received a different sentence had the

district court expressly calculated the applicable Guidelines range or more fully

explained its decision to impose the three-year term of supervised release. See

United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Finally, the government concedes, and we agree, that conditions 4, 7, and 8

in the written judgment conflict with the oral pronouncement of sentence, which

did not include these nonstandard conditions. See United States v. Napier, 463
F.3d 1040, 1042 (9th Cir. 2006). We thus remand and instruct the district court to

strike conditions 4, 7, and 8 from the written judgment. See United States v. Hicks,

997 F.2d 594, 597 (9th Cir. 1993).

      AFFIRMED in part; REMANDED with instructions.




                                         3                                    19-50045